Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 







CLAIM OBJECTION
5. 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 5-13 are also objected since they depend on claim 2. 

	

Claim Rejection- 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 18 & 20 are  rejected under 35 USC 102 as being clearly anticipated by Chen (Pub No. US 20080037836).
Regarding claim 1, Chen discloses a face detection method that is performed by a terminal device, comprising: obtaining a to-be-detected target facial image (Para. 8: image capturing); performing a hierarchical fitting training by using a face alignment algorithm and a sample data set to obtain a target face alignment model (Para. 7 & 35: Using a face alignment algorithm for hierarchical fitting training & obtain data set-key point in a series of face image for target face alignment); performing a face alignment detection on the target facial image based on the target face alignment model to obtain a target key point set of the target Target key point set for face alignment & Para. 39-40: Target image alignment detection to obtain a target key point); and determining a feature area of the target facial image according to the target key point set (Para. 23: estimating the key point position of each facial feature & para. 40: feature area-the positions of all key points on the target image are tracked).  
Regarding claim 20, Claim 20 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 18, Chen discloses a face detection method that is performed by a terminal device, comprising: obtaining a to-be-detected target facial image (Para. 8: image capturing); performing a hierarchical fitting training by using a face alignment algorithm and a sample data set to obtain a target face alignment model (Para. 7 & 35: Using a face alignment algorithm for hierarchical fitting training & obtain data set-key point in a series of face image for target face alignment); invoking the target face alignment model to perform a face alignment detection on the target facial image based on the target face alignment model to obtain a target key point set of the target facial image (Para. 6: Target key point set for face alignment & Para. 39-40: Target image alignment detection to obtain a target key point); and determining a feature area of the target facial image according to the target key point set (Para. 23: estimating the key point position of each facial feature & para. 40: feature area-the positions of all key points on the target image are tracked).  





Claim Rejection- 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 14, 15, 17-20 are rejected under 35 USC 102 as being clearly anticipated by Yao (Pub No. US 2018/0137383).
Regarding claim 1, Yao discloses a face detection method that is performed by a terminal device, comprising: obtaining a to-be-detected target facial image (Fig. 1 & 4: Face detection from facial image); performing a hierarchical fitting training by using a face alignment algorithm (Para. 16: Training the system using face alignment algorithm) and a sample data set to obtain a target face alignment model (Para. 16-17 & Para. 19: Face image training data ); performing a face alignment detection on the target facial image based on the target face alignment model to obtain a target key point set of the target facial image (Para. 66: Face alignment by using geometric relationships among landmark point-pairs & Para. 67: Face alignment method & Para. 91) & (Fig. 7: Face point- target key point of the facial image) and determining a feature area of the target facial image according to the target key point set (Para. 91: Locating facial landmark positions in an image having an initial face shape, applying a fern regression through multiple stages of multiple trained features & feature being individual face point pairs and identifying facial landmark positions based on the applied fern regressions-face point) & (Fig. 9).
Regarding claim 4, Yao discloses the obtaining further comprises: monitoring a service request requiring the face alignment detection when a user is using an application program based on the face alignment detection (Para. 65: Face alignment application) andlIeccnt Rdf: 191C'1 257 'S 7 Oblon Rel: 532L96 Sinvoking a camera apparatus of the terminal device to obtain a facial image of a requester as the target facial image when the service request is detected (Fig. 10: Camera-32 obtain a facial image of a requester as the target facial image & Para. 65).  
Regarding claim 19, Yao discloses terminal device (Fig. 10: Image capturing device) comprising a processor (Fig. 10: processor-4) an input device (Fig. 10: touch screen-18), an output device (Fig. 10: Display), and a memory (Fig. 10: Memory-10), where the processor, the input device, the output device, and the memory are connected to each other (Fig. 10), the memory being configured to store a computer program including a first program instruction that, when executed by the processor causes the processor to perform the face detection method according to claim 1 (Claim 19 corresponds to claim 1 and is analyzed accordingly).
Regarding claim 17, Yao discloses service processing method that is performed by a terminal device (Fig. 10: Image capturing device), the method comprising: invoking a camera apparatus of the terminal device to obtain a target facial image of a requester when a sere ice request requiring a face alignment detection is detected (Fig. 10: Camera-32 obtain a facial image of a requester as the target facial image & Para. 65); performing the face alignment detection on the target facial image by using the face detection method according to claim 1 to obtain a feature area of the target facial image (Claim 17 corresponds to claim 1 and is analyzed accordingly).
Regarding claim 18, Yao discloses a face detection method that is performed by a terminal device, comprising: obtaining a to-be-detected target facial image (Fig. 1 & 4: Face detection from facial image); performing a hierarchical fitting training by using a face alignment algorithm (Para. 16: Training the system using face alignment algorithm) and a sample data set to obtain a target face alignment model (Para. 16-17 & Para. 19: Face image training data ); invoking the target face alignment model to perform a face alignment detection on the target facial image based on the target face alignment model to obtain a target key point set of the target facial image (Para. 66: Face alignment by using geometric relationships among landmark point-pairs & Para. 67: Face alignment method & Para. 91) & (Fig. 7: Face point- target key point of the facial image) and determining a feature area of the target facial image according to the target key point set (Para. 91: Locating facial landmark positions in an image having an initial face shape, applying a fern regression through multiple stages of multiple trained features & feature being individual face point pairs and identifying facial landmark positions based on the applied fern regressions-face point) & (Fig. 9).
Regarding claim 20, Claim 20 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 14, Yao discloses t1257 t3R Oblon Ref 5321L961he target key point set includes a plurality of target key points and label information of' the target key points (Fig. 4 & Para. 25: Key point label), and the determining the feature area of the target facial image according to the target key point set comprises: determining the feature area of the target facial image according to the label in formation of the target key points (Para. 31: Marking-Label the major features of the face & Para. 91: Identifying facial landmark positions based on the applied fern regressions-face point).
Regarding claim 15, Yao discloses the label information includes feature information (Para. 31: Marking-Label the major features of the face), and the determining the feature area (Para. 91 & Para. 64: Face landmark identify based on the key point of the face).  


Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yao (Pub No. US 2018/0137383) and further in view of Freeman (Pub No. 2019/0122404). 
Regarding claim 16, Yao discloses the label information includes position information; and the determining the feature area of the target facial image according to the label information of the target key points further comprises: determining label positions of the target key points according to the position information (Para. 31: Marking-Label the major features of the face) & (Para. 91 & Para. 64: Face landmark identify based on the key point of the face).  
Yao is silent regarding connecting target key points in adjacent positions and determining an area formed by the target key points in the adjacent positions as a feature area when a shape obtained by connection is similar to the shape of any one of the facial features, and determining the category of the feature area according to the shape.  
In a similar field of endeavor, Freeman discloses connecting target key points in adjacent positions (Para. 148 & Fig. 5F: Connecting points)  and determining an area formed by the target key points in the adjacent positions as a feature area when a shape obtained by connection is similar to the shape of any one of the facial features (Fig. 7B & Fig. 8: shape obtained by connection is similar to the shape ), and determining the category of the feature area according to the shape (Para. 80-81: determining the category of the face feature area) & (Para. 211).
At the time of filling, it would have been obvious to use face feature model to determine face shape to identify person’s face from an image for automatic image recognition.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648